
	

113 HRES 174 IH: Expressing the sense of the House of Representatives that the Speaker should immediately request a conference and appoint conferees to complete work on a fiscal year 2014 budget resolution with the Senate.
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 174
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Van Hollen (for
			 himself, Ms. Pelosi,
			 Mr. Clyburn,
			 Mr. Hoyer,
			 Mr. Becerra,
			 Mr. Crowley,
			 Mr. Israel,
			 Ms. DeLauro,
			 Mr. Andrews,
			 Ms. Schwartz,
			 Mr. Yarmuth,
			 Mr. Pascrell,
			 Mr. Ryan of Ohio,
			 Ms. Moore,
			 Ms. Castor of Florida,
			 Mr. McDermott,
			 Ms. Lee of California,
			 Mr. Cicilline,
			 Mr. Jeffries,
			 Mr. Pocan,
			 Ms. Michelle Lujan Grisham of New
			 Mexico, Mr. Huffman,
			 Mr. Cárdenas,
			 Mr. Blumenauer,
			 Mr. Schrader,
			 Mr. George Miller of California,
			 Mrs. Napolitano,
			 Mr. Doggett,
			 Ms. Velázquez,
			 Mr. Butterfield,
			 Ms. Eshoo,
			 Mr. Tonko,
			 Mr. Foster,
			 Mr. Levin,
			 Mr. Langevin,
			 Mr. Gallego,
			 Mr. Lewis,
			 Ms. Wasserman Schultz,
			 Mr. Johnson of Georgia,
			 Mrs. Lowey,
			 Mr. Conyers,
			 Ms. Fudge,
			 Ms. Meng, Mr. Lowenthal, Mr.
			 Welch, Ms. Roybal-Allard,
			 Mr. Kind, Ms. Kaptur, Ms.
			 Linda T. Sánchez of California, Ms.
			 DelBene, Ms. Norton,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. Tsongas,
			 Mr. Cooper,
			 Mrs. Christensen,
			 Mr. Dingell,
			 Mr. Hinojosa,
			 Ms. Slaughter,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Enyart,
			 Ms. Bordallo,
			 Mr. Smith of Washington,
			 Mr. Kildee,
			 Mr. Honda,
			 Mr. Carney,
			 Mr. Waxman,
			 Ms. DeGette,
			 Mr. Thompson of California,
			 Mr. Larson of Connecticut,
			 Mr. Cuellar, and
			 Mr. Rush) submitted the following
			 resolution; which was referred to the Committee on the Budget
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Speaker should immediately request a conference and
		  appoint conferees to complete work on a fiscal year 2014 budget resolution with
		  the Senate.
	
	
		Whereas the House of Representatives and the Senate have
			 each passed a budget resolution for fiscal year 2014;
		Whereas the Republican majority in the House of
			 Representatives has repeatedly called for transparency and regular order in the
			 budgetary process, including a statement by the Speaker on March 4, 2013, that
			 It’s time for us to get back to regular order in the House;
		Whereas the Congressional Budget Act of 1974 sets a
			 statutory deadline of April 15 for Congress to complete action on adopting a
			 conference agreement on the concurrent budget resolution, and the Congress is
			 not in compliance with the deadline;
		Whereas the sequester threatens to impose sharp cuts in
			 investments that are essential to our economic growth, and should be addressed
			 in a budget resolution conference agreement;
		Whereas a conference agreement on the budget resolution is
			 necessary to set a uniform discretionary allocation to facilitate the process
			 of crafting and enacting 2014 appropriations bills in a timely manner;
			 and
		Whereas the unresolved budget issues bring unnecessary
			 uncertainty to the economy: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Speaker should follow regular House procedure and
			 immediately request a conference and appoint conferees to negotiate a fiscal
			 year 2014 budget resolution conference agreement with the Senate.
		
